Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22, 32 and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bentley (US 6742840).

Claim 21- Bentley discloses a divan for a vehicle (seating structure for an aircraft- Abstract) as claimed in claim 21, comprising: 
an undercarriage (22) comprising at least one lateral bracket (fig. 5 & 6A show that the base frame 22 has a lateral bracket), the lateral bracket having a lateral bracket front end and a lateral bracket rear end (the bracket ends shown are coupled with the front and rear transverse tubes); and
a seat pan (18) pivotally connected to the lateral bracket front end (by virtue of the seat pan’s pivotal connection to the lateral bracket, it is considered connected to the bracket’s front end, fig. 3); 
wherein the seat pan pivots about the lateral bracket front end (fig. 5 shows the seat pan is pivoted away from the front end) upon displacement of the seat pan between a divan upright seating position and a divan slouch seating position (fig. 6A-B show a seat 10A in the slouch position and another seat 10B in the upright position).

Claim 22- Bentley discloses the divan of claim 21, wherein the seat pan (18) has a seat pan front end and a seat pan rear end (fig. 3-4), the divan further comprising: 
a first track (110) extending between the seat pan front end and the seat pan rear end of the seat pan (fig. 3-4 show that the tracks 110 extend horizontally between the front and rear ends of the seat bottom 18); and 
at least one forward seat bracket (102) pivotally connected adjacent to the lateral bracket front end and slidingly engaging the first track (fig. 3 & 5 show the bell crank 102 is pivotally connected and disposed near the front end of the lateral bracket), 
wherein the forward seat bracket (102) pivots upon displacement of the seat pan between a divan upright seating position and a divan slouch seating position (fig. 5 shows the bracket pivot relative to the seat pan displacement).

Claim 32- Bentley discloses the divan of claim 21, wherein the at least one lateral bracket comprises a pair of lateral brackets spaced apart from one another (fig. 4 & 6A show that the seat pan engages a lateral bracket on its left and right sides).
Claim 34- Bentley discloses the divan of claim 22, wherein the at least one forward seat bracket (102) comprises a pair of forward seat brackets spaced apart from one another (fig. 3, 5 & 6A-B show that the bell crank 102 comprises a roller bracket for each roller 106 that is in slide-engagement with the tracks 110).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 23, 24, 26, 30, 33 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bentley in view of Verney et al (US 2004/0080201).

Claim 23- Bentley teaches the divan of claim 22, wherein the lateral bracket includes a track (126).
The difference between Bentley and the instant claim is Bentley does not teach an upright structure with a track defined between its top and bottom ends. 
Verney teaches a divan (seating structure 20) comprising: an undercarriage (fixed support structure 10) comprising a side plate (16) that includes a lateral bracket (the lower and substantially horizontal bracket shown in fig. 3) and an upright (the upper and substantially vertical bracket shown in fig. 3); wherein the lateral bracket includes a track (50), and wherein a second track (44) is defined between the upright top end and the upright bottom end. Verney teaches that providing the upright with a track provides additional control of the divan’s movement (¶ 48) to the control provided by the lateral bracket (¶ 43).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the undercarriage of Bentley with the addition of an upright and corresponding track, as taught by Verney, in order to improve the adjustment of the divan with additional control of its movement. Accordingly, their teachings would have yielded the predictable result of the claimed divan further comprising an upright and a second track defined between the upright’s top and bottom ends.

Claim 24- Bentley and Verney teach the divan of claim 23, wherein the seat pan would have a first track and the upright would have a second track. Bentley teaches that the lateral bracket (of base frame 22) defines a track (130) between its front end and rear end (thereby being a “third track”), wherein the seat pan (18) is in sliding connection with the track adjacent to the seat pan rear end (the seat pan 18 is configured with aft roller brackets 122 which engage the rear track, near the rear end of the seat pan). 
Accordingly, the teachings of Bentley and Verney would have yielded the predictable result of the claimed divan further comprising a third track defined by the lateral bracket and connected to the seat pan near the seat pan’s rear end.

Claim 26- Bentley and Verney teach the divan of claim 23, wherein Verney teaches in fig. 3 that the bottom end of the upright is connected to the rear end of the lateral bracket. Thus, the teachings of Bentley and Verney would have yielded the predictable result of the undercarriage as defined in claim 23, being configured with the upright bottom end connected to the lateral bracket rear end.

Claim 30- Bentley and Verney teach the divan of claim 24, wherein Bentley teaches in fig. 3-4 that the roller bracket (122) is a rear seat bracket connected adjacent to the seat pan rear end and in slide-engagement with the track (130) in the lateral bracket. Thus, the divan of Bentley and Verney would obviously include the at least one rear seat bracket.
Claim 33- Bentley and Verney teach the divan of claim 23, wherein Verney teaches in fig. 3-4 that the undercarriage comprises a pair of uprights spaced apart from one another (on left and right sides of the seating structure 20). Thus, the teachings of Bentley and Verney would have yielded the predictable result of the undercarriage according to claim 23, being configured with a pair of uprights spaced apart from one another. 
Claim 35- Bentley and Verney teach the divan of claim 30, wherein according to Bentley’s teaching of a pair of rear seat brackets (122), the teachings of Bentley and Verney would have yielded the predictable result of the divan comprising a pair of rear seat brackets spaced apart from one another.


Allowable Subject Matter
Claims 25, 27-29, 31 and 36-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA ABRAHAM whose telephone number is (571)272-2635. The examiner can normally be reached 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.A./Examiner, Art Unit 3636                                                                 



/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636